Citation Nr: 1047624	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of whether the appellant's character of discharge 
from military service is a bar to Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to April 1970 
and was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 Regional Office (RO) in Muskogee, 
Oklahoma administrative decision, which declined to reopen the 
claim for reconsideration of character of discharge.

The appellant had a videoconference hearing in October 2010 
before the undersigned.  A transcript of the hearing has been 
reviewed and associated with the claims file.

The issue of whether the appellant's character of discharge from 
military service is a bar to VA benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2008 decision, the Board determined that the 
appellant's April 1970 discharge under other than honorable 
conditions constituted a bar to receiving VA benefits because it 
was due to willful and persistent conduct and that the appellant 
was not insane at the time of committing the offenses causing his 
discharge from active service.

2.  Evidence received since July 2008 raises a reasonable 
possibility of substantiating the appellant's character of 
discharge claim.


CONCLUSIONS OF LAW

1.  The July 2008 Board decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the July 2008 Board decision in 
relation to the appellant's claim regarding whether the character 
of his discharge from military service is a bar to VA benefits, 
is new and material, and, therefore, the claim may be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As discussed in more 
detail below, sufficient evidence is of record to grant the 
application to reopen the appellant's claim.  Thus, any errors in 
complying with the notice or assistance requirements with respect 
to that matter are moot.  The claim on the merits requires 
additional development, which is addressed in the remand below.   
 
New and Material Evidence 

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are predicated, 
has attained the status of veteran."  See Holmes v. Brown, 10 
Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 
21 (1991) (holding that, before applying for benefits, person 
must demonstrate by preponderance of evidence qualifying service 
and character of discharge)). 
 
The term "veteran" means a person who served on active duty and 
who was discharged or released there from under conditions other 
than dishonorable.  A discharge or release from active service 
under conditions other than dishonorable is a prerequisite to 
entitlement to certain VA benefits other than insurance.  A 
discharge under honorable conditions is binding on the VA as to 
character of discharge.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.12(a) (2010). 
 
Applicable laws and regulations provide that most VA benefits are 
not payable unless the period of service upon which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.12(a). 
 
Regulations further provide that a discharge or release for 
certain offenses, including willful and persistent misconduct, is 
considered to have been issued under dishonorable conditions.  38 
C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will 
not be considered willful and persistent misconduct if service 
was otherwise honest, faithful, and meritorious.  Additionally, a 
discharge under dishonorable conditions will not constitute a bar 
to benefits if the individual was insane at the time of the 
offense causing the discharge.  38 C.F.R. § 3.12(b).

In the context of whether to reopen a finally denied claim, new 
evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the appellant has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Moreover, the appellant need not present evidence as to each 
element that was a specified basis for the last disallowance, but 
merely new and material evidence as to at least one of the bases 
of the prior disallowance.  See Shade v. Shinseki, No. 08-3548, 
slip op. at 11 (Vet. App., November 2, 2010) (holding that it 
would be illogical to require that a claimant submit medical 
nexus evidence when he has provided new and material evidence as 
to another missing element). 
 
The appellant's claim was originally denied in a July 2008 Board 
decision.  In that decision, the Board determined the appellant's 
April 1970 discharge from military service was issued under 
conditions that constituted a bar to payment of VA benefits.  
Specifically, the Board held that the appellant was discharged in 
April 1970 for willful and persistent misconduct and that he was 
not insane at the time of committing the offenses causing his 
discharge from active service.  The Board cited to 
contemporaneous medical evidence concluding that the appellant 
was sane and did not have any mental disease or defect sufficient 
to warrant discharge through medical channels.  The Board 
decision also cited to statements made by the appellant and one 
of his ex-wives in support of its conclusions.    

At the time of the July 2008 Board decision, and as discussed 
therein, the record included the appellant's service treatment 
records, personnel records, post-service treatment records, and 
multiple contemporaneous statements by the appellant (including 
at an October 2006 hearing with an RO representative and a May 
2008 Board hearing), his family and friends, and fellow service 
members.  According to the service personnel records, the 
appellant was convicted in an Article 15 Court Martial of being 
AWOL for 2 hours on April 21, 1968.  His sentence was reduction 
in grade.  In August 1968, the appellant requested special leave 
for a period of 30 days and an extension of 6 months to his 
overseas tour of duty.  This request was granted, and he returned 
to the United States for the period of special leave.  The 
appellant did not report to his duty station on September 30, 
1968 and he remained AWOL from that date until July 5, 1969, when 
he turned himself in.  The appellant was convicted in a Special 
Court Martial of being AWOL and his sentence was a dock in pay, a 
reduction in grade, and 12 months of detention.  The appellant 
subsequently went AWOL again from February 7, 1970 to February 
12, 1970, when he was brought back involuntarily.  On February 
17, 1970 the appellant once again went AWOL and remained so until 
March 14, 1970, when he was again brought back against his will.  
The appellant was imprisoned in the post stockade on March 19, 
1970.  He was convicted in Special Court Martial of being AWOL 
for these two periods.  The appellant was then recommended for 
separation from military service for reasons of unfitness.  The 
basis for the recommendation was the appellant's 2 Special Court 
Martials, his 507days of bad time due to AWOL and confinement, 
his chronic violation of Article 86 of the Uniform Code of 
Military Justice, as well as "his dislike for the military 
service, lack of self-motivation and negative attitude toward the 
military."  The appellant waived all of his rights in regards to 
this recommendation and he was discharged effective April 10, 
1970.

After service, the appellant's statements, as well as the medical 
records and the statements of family, friends, and fellow service 
members, indicated that the appellant was a different person 
after his return from the military and had emotional and mental 
problems.  The appellant initially sought treatment for his 
psychiatric symptoms in 1999 or 2000 and was subsequently 
diagnosed with PTSD.  The appellant claimed that his diagnosis of 
PTSD, which was attributed at least in part to his military 
service, demonstrated that he was insane at the time of his 
multiple incidents of being AWOL.  In that regard, the Board 
observes that the objective medical evidence did not opine as to 
the appellant's sanity at the times he went AWOL.

Since July 2008, potentially relevant evidence received includes 
multiple statements submitted by the appellant and medical 
documents, including a July 2008 letter from a private treating 
physician. 
 
For evidence to be new and material in this matter, it would have 
to tend to show that the appellant's multiple instances of going 
AWOL did not constitute a willful and persistent pattern of 
misconduct or that the appellant was insane at such times.  The 
Board finds the evidence received since the July 2008 Board 
decision does.

Specifically, the Board notes a July 2008 letter from a private 
treating physician.  Therein, the physician noted that he had 
diagnosed the appellant with PTSD after first treating the 
appellant in July 2004.  Moreover, the letter stated that the 
appellant had evidence of psychosis from his time in service that 
resulted in paranoia, anger, and thought problems.  In addition, 
the appellant had trouble establishing and maintaining effective 
relationships with other people.  While the letter did not opine 
that the appellant was insane during some point of his military 
service, the opinion that he had PTSD with psychosis at a minimum 
raises that possibility.

Presuming the credibility of the evidence for the sole purpose of 
determining whether the claim should be reopened, the Board 
concludes that the July 2008 treatment record suggesting that the 
appellant more likely than not had a diagnosis of PTSD with 
psychosis at the times he went AWOL, at the very least, raises a 
reasonable possibility of substantiating the claim and 
constitutes new and material evidence sufficient to reopen the 
appellant's claim.


ORDER

New and material evidence having been received, the claim 
regarding whether the character of his discharge from military 
service is a bar to VA benefits, is reopened; the appeal is 
granted to this extent only.


REMAND

As discussed, the appellant essentially claims that he was insane 
at the times of his going AWOL, which served as the basis for his 
discharge under conditions that were other than honorable.  The 
appellant's basis for this claim is the medical evidence that he 
had PTSD at that time.  After review of the claims file, despite 
the extensive procedural history in this matter, the Board finds 
that a remand is necessary to further develop the claim.

As noted above, the character of discharge will not constitute a 
bar to VA benefits if the person was insane at the time of 
committing the offense(s) that led to the discharge.  38 U.S.C. § 
5303(b); 38 C.F.R. § 3.12(b).  When determining whether a person 
was insane at the time he committed an offense, the rating agency 
must base its decision on all the evidence procurable relating to 
the period involved.  38 C.F.R. § 3.354(b).  Insanity is defined 
for VA purposes as follows:

An insane person is one who, while not mentally 
defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less 
prolonged deviation from his normal method of 
behavior; or who interferes with the peace of society; 
or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth 
and education he belongs as to lack the adaptability 
to make further adjustment to the social customs of 
the community in which he resides. 

38 C.F.R. § 3.354(a); see also Zang v. Brown, 8 Vet. App. 246, 
253 (1995) (stating that the phrase "due to disease" applies to 
all three circumstances provided in § 3.354(a)); VA Gen. Coun. 
Prec. 20-97 (May 22, 1997) (clarifying VA's definition of 
insanity).  A diagnosis of insanity requires competent medical 
evidence of that condition.  Zang, 8 Vet. App. at 254-55.  Mental 
illness is not necessarily the same as insanity, and insanity 
need not be causally connected to the misconduct that led to the 
discharge; however, the insanity must be concurrent to the acts 
that led to discharge.  Beck v. West, 13 Vet. App. 535, 539 
(2000); see also Stringham v. Brown, 8 Vet. App. 445, 448 (1995); 
Zang, 8 Vet. App. at 253.

Here, the RO determined that the appellant's discharge was due to 
willful and persistent misconduct and is considered to be under 
other than honorable conditions, thereby barring him from 
entitlement to VA benefits.  Although the March 2009 SOC listed 
the provisions of 38 U.S.C. § 5303(b) and 38 C.F.R. § 3.12(b), 
the RO did not address such provisions in the decision.  Instead, 
the RO referenced the final July 2008 Board decision and found 
that the appellant's diagnosis of PTSD was moot unless the 
character of service was updated from other than honorable 
conditions.  However, as the evidence of record indicates that 
the appellant may have had PTSD with psychosis or other mental 
condition during service, the Board concludes that a medical 
opinion is necessary to clarify whether he may have been insane 
at the time that he committed the offenses that led to his 
discharge under conditions other than honorable.  Accordingly, 
the Board finds that a remand is necessary for further 
development of this matter.

For the current claim on appeal, the appellant was not provided 
with notice of the types of evidence he needed to submit to 
establish veteran status.  Prior to adjudication, the appellant 
was not provided a copy of the regulation regarding character of 
discharge (38 C.F.R. § 3.12).  The appellant also was not 
informed of the types of information and evidence to provide with 
respect to the events that led to his discharge and to state why 
he thought his service was honorable.  The Board recognizes that 
the appellant has previously brought this same claim and is 
likely aware of the above; however, the RO/AMC should take the 
opportunity to provide the appellant with a VCAA-compliant notice 
that specifically informs him of the types of evidence necessary 
to establish veteran status, including that there is no bar to VA 
benefits if he was insane at the time of committing the 
offense(s) that led to his discharge under other than honorable 
conditions.  See Dennis v. Nicholson, 21 Vet. App. 18, 20-22 
(2007).   
 
After completing the above-described development, the appellant 
should be scheduled for an examination with a VA medical 
professional to ascertain whether he was insane at the time he 
committed the offenses that led to his discharge.  After a review 
of the claims file, interview with the appellant, and any 
additional evaluation or testing deemed necessary, the examiner 
should address the criteria set forth in 38 C.F.R. § 3.354(a), 
with consideration of all evidence of record, including both lay 
and medical evidence as to the appellant's mental status during 
service. 
 
Although the Board regrets the additional delay, it is necessary 
to ensure that due process is followed and that there is a 
complete record upon which to decide the appellant's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.



Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
VCAA-compliant notice which specifically 
informs him of the types of evidence 
necessary to establish veteran status, 
including that there is no bar to VA benefits 
if he was insane at the time of committing 
the offenses that led to his discharge under 
other than honorable conditions, as provided 
by 38 U.S.C. § 5303(b) and 38 C.F.R. §§ 
3.12(b) and 3.354(a).

2.  After completing the above-described 
development, schedule the appellant for an 
appropriate VA psychiatric examination.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  After reviewing the file, 
obtaining a complete history from the 
appellant, and conducting any necessary 
evaluations and tests, the examiner should 
render an opinion as to whether the appellant 
was insane at the time he committed the 
offenses that led to his discharge. The 
examiner should address the criteria set 
forth in 38 C.F.R. § 3.354(a), with 
consideration of all evidence of record, 
including both lay and medical evidence as to 
the appellant's mental status during service.  
If the examiner cannot offer an opinion 
without resulting to speculation, such should 
be indicated in the examiner's report, with 
an explanation as to why an opinion cannot be 
offered.

3.  After the above is complete, readjudicate 
the appellant's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the appellant and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


